Cite as 2021 Ark. 62
                SUPREME COURT OF ARKANSAS
                                       No.   CV-20-421

                                                Opinion Delivered:   March 18, 2021

 SHERRY TOMEY, GUARDIAN OF    A CERTIFIED QUESTION FROM THE
 THE ESTATE OF NOVALENE KENT, UNITED STATES DISTRICT COURT
 A MINOR                      FOR THE EASTERN DISTRICT OF
                   PETITIONER ARKANSAS

 V.                                             HONORABLE JAMES M. MOODY, JR.,
                                                UNITED STATES DISTRICT JUDGE
 SOUTHERN FARM BUREAU
 CASUALTY INSURANCE COMPANY CERTIFIED QUESTION ANSWERED.
                 RESPONDENT




                           RHONDA K. WOOD, Associate Justice

       The parental-immunity doctrine bars unemancipated minors from suing their parents

for involuntary torts. One exception applies when the minor brings a direct-action suit

against an insurance carrier for uninsured-motorist coverage. Here, the minor brought a

direct-action suit against an insurance carrier for underinsured-motorist coverage. The United

States District Court for the Eastern District of Arkansas, in accordance with Arkansas

Supreme Court Rule 6-8, certified the following question of law:

       Does the State of Arkansas recognize an exception to the parental-immunity doctrine
       when a direct-action suit against a motor vehicle liability insurance carrier for
       underinsured motorist coverage is at issue and when underinsured motorist benefits are
       the damages requested?

       We find no distinction between the two coverages for the purpose of the parental-

immunity doctrine. The reasons justifying the exception for uninsured-motorist coverage

apply equally to underinsured-motorist coverage. We therefore expand the exception to
cover direct-action claims when underinsured benefits are at issue and answer the certified

question in the affirmative.

                                   I. Factual Background

       The parties agreed to these facts. In April 2016, Christina Buchanan crashed a Dodge

Grand Caravan, killing herself and severely injuring her daughter, Nova, who was a

passenger. A third party, Anthony Ray, owned the Caravan. Ray insured the Caravan with

The Hartford on a $25,000 bodily-injury liability policy. The Hartford offered the full

$25,000 to Nova in exchange for a release of all negligence claims against Ms. Buchanan

and Mr. Ray. Nova accepted the settlement through her guardian.

       Even so, Nova’s medical bills exceeded $25,000. She therefore submitted a claim

against Ms. Buchanan’s underinsured-motorist coverage with Farm Bureau. The policy’s

language provided as follows:

       We will pay damages for bodily injury which a covered person is legally entitled to
       recover from the owner or operator of an underinsured auto. Bodily injury must be
       caused by an accident arising out of the ownership, maintenance or use of the
       underinsured auto.

       We will pay under this coverage only after the limits of liability under any applicable
       bodily injury liability bonds or policies have been exhausted by payment of
       judgments or settlements.

The parties agreed that the mother’s negligent operation of Mr. Ray’s underinsured Caravan

caused Nova’s injuries and that Mr. Ray’s policy limits were exhausted. But the parties

disputed whether Nova, as a covered person, was legally entitled to recover from her

mother, the operator of the Caravan.

       Farm Bureau maintained that Nova could not recover under Arkansas’s parental-

immunity doctrine. It accordingly denied Nova’s claim against her mother’s policy. Nova

                                              2
then filed a direct-action lawsuit against Farm Bureau, which ended up in federal district

court. The district court acknowledged that this court has recognized an exception to the

parental-immunity doctrine when the source of recovery is uninsured-motorist benefits

under a motor-vehicle liability policy. The question raised was whether a similar exception

existed for underinsured-motorist benefits. We answer yes for the reasons explained below.

                                     II. Law and Analysis

       The parental-immunity doctrine prohibits unemancipated minors from suing their

parents for an involuntary tort. This court created the doctrine in 1938. See Rambo v. Rambo,

195 Ark. 832, 114 S.W.2d 468 (1938). We reasoned the doctrine was necessary to maintain

the “integrity and stability . . . of the family unit.” Id. at 835, 114 S.W.2d at 469. We also

noted the State could still bring criminal charges against parents for abuse that amounts to a

criminal violation. Id.

       Petitioner correctly points out that the national trend in state courts has been to

abrogate the parental-immunity doctrine. See Fields v. So. Farm Bureau Cas. Ins. Co., 350

Ark. 75, 88, 87 S.W.3d 224, 229 (2002) (recognizing most states have either abolished the

parental-immunity doctrine, never adopted it, or created exceptions); Brian A. Wamble,

Parental Immunity: Tennessee Joins the National Trend Toward Modification, 25 U. Mem. L.

Rev. 235, 239 (1994) (“[A] majority of jurisdictions have either discarded parental immunity

altogether or at least restricted its application.”). Despite the trend, the parental-immunity

doctrine has survived in Arkansas for over eighty years. We recognize that this is a judicially

created doctrine and not derived from common law. Our legislature has not limited or

expanded the doctrine since 1938, suggesting tacit approval. See Chapman v. Alexander, 307


                                              3
Ark. 87, 90, 817 S.W.2d 425, 427 (1991) (noting “[l]egislative silence after such a long

period gives rise to an arguable inference of acquiescence or passive approval”). While

complete abrogation has been raised repeatedly to this court, we have declined to reach this

policy decision. If the legislature disagrees with parental immunity, it is free to extinguish it

by statute, as it has done with other types of immunity in the past. Compare Parish v. Pitts,

244 Ark. 1239, 429 S.W.2d 45 (1968) (abolishing municipal immunity) with Act 165 of

1969, now codified at Ark. Code Ann. § 21-9-301 (Repl. 2016) (reestablishing municipal

immunity). Absent this, we continue our case-by-case consideration of the doctrine and

when exceptions should apply.

       Over the years, we created two exceptions to the doctrine. The first exception applies

when a child sues a parent for a willful tort. Attwood v. Estate of Attwood, 276 Ark. 230, 633

S.W.2d 366 (1982). “[A] willful tort is beyond the scope of the parental immunity doctrine.”

Id. at 238, 633 S.W.2d at 370. The second exception applies “when a direct-action suit

against a motor vehicle liability insurance carrier for uninsured motorist coverage is at issue

and when insurance benefits are the damages requested.” Fields, 350 Ark. at 88, 87

S.W.3d at 231. Here, we consider the scope of the second exception.

       The Fields court gave multiple reasons for the exception. First, the court noted only

nine states, including Arkansas, applied the parental-immunity doctrine when automobile

insurance was the source of recovery. Id. at 84, 87 S.W.3d at 229. Second, the court decided

the policy basis for the doctrine—family harmony—was inapplicable when “the insurance

company is the true adversary.” Id. at 86, 87 S.W.3d at 230. Third, the court thought any

fraud or collusion between parent and child would be rare and could be countered during


                                               4
litigation: “the judicial process and investigation by the carrier itself will stem the potential

for abuse.” Id. at 87, 87 S.W.3d at 230. Last, the court concluded the existence of criminal

laws to punish the parent failed to justify the doctrine’s application in this circumstance. Id.

In all, the court reasoned, the policy underlying parental immunity was not “persuasive

when the party with the true economic interest at stake is the liability carrier.” Id. at 87, 87

S.W.3d at 231.

       We find the basis for the Fields exception for uninsured coverage applies equally to

the underinsured coverage. Accordingly, we hold an exception to the parental-immunity

doctrine applies when a party files a direct-action suit against an insurance carrier for

underinsured-motorist coverage and when insurance benefits are the damages requested.

This appears to be the majority view according to the Field court’s examination of the law.

The insurance company can root out collusion and fraud during its investigation, during

discovery, or in the courtroom. And the risk of fraud and collusion is practically nonexistent

where, as here, the mother is deceased. Cf. Attwood, 276 Ark. at 236, 633 S.W.2d at 235

(“[T]he reasons which may have justified barring the child’s remedy against a living parent

lose much of their force when the parent child relationship is terminated by death.”).

       Further, we see no meaningful distinction between underinsured coverage and

uninsured coverage for the purpose of parental immunity.1 True, the two coverages have

       1
         The States with an automobile-negligence exception do not distinguish between
underinsured coverage and uninsured coverage. See, e.g., Conn. Gen. Stat. § 52-572c (“In
all actions for negligence in the operation of a motor vehicle . . . the immunity between
parent and child . . . is abrogated.”); N.C. Gen. Stat. § 1-539.21 (“The relationship of a
parent and child shall not bar the right of action . . . arising out of operation of a motor
vehicle.”); Ard v. Ard, 414 So. 2d 1066, 1067 (Fla. 1982) (waiving parental-immunity



                                               5
different applications—uninsured coverage applies when the tortfeasor has no insurance

while underinsured coverage applies when the tortfeasor’s policy fails to fully compensate

the injured party. See Clampit v. State Farm Mut. Auto. Ins. Co., 309 Ark. 107, 109–10, 828

S.W.2d 593, 595 (1992). But this distinction does not affect the policy underlying the

parental-immunity doctrine.

       This does not mean we will always create exceptions. We have declined to do so in

other cases. See, e.g., Greenwood v. Anderson, 2009 Ark. 360, 324 S.W.3d 324 (upholding

doctrine when son sued absentee father for negligence); Robinson v. Robinson, 323 Ark. 224,

914 S.W.2d 292 (1996) (upholding doctrine when daughter sued mother for negligently

failing to prevent sexual abuse). We also upheld the doctrine when homeowner’s insurance

was the source of recovery. Verdier v. Verdier, 364 Ark. 287, 219 S.W.3d 143 (2005). There,

a son sued his father for injuries arising out of a lawnmower accident, seeking recovery up

to the limits of his father’s homeowner’s insurance policy. We rejected the son’s request to

create another exception. We noted many injuries occurred in the home and limiting the

doctrine would lead to a slippery slope. But we also based our holding on the fact that the

law requires auto insurance but not homeowner’s insurance. Because “many households in

Arkansas are not protected by homeowner’s insurance,” extending the doctrine could

“create separate benefits and burdens for those who are insured than from those who are

doctrine in negligence action “to the extent of the parent’s available liability insurance
coverage”); Unah ex rel. Unah v. Martin, 676 P.2d 1366, 1370 (Okla. 1984) (same); Merrick
v. Sutterlin, 610 P.2d 891, 893 (Wash. 1980) (eliminating the doctrine for negligence actions
against parent arising from automobile accident); Lee v. Comer, 224 S.E.2d 721, 725 (W.
Va. 1976) (same); Dellapenta v. Dellapenta, 838 P.2d 1153, 1158 (Wyo. 1992) (permitting
unemancipated minor to bring automobile-negligence action after identifying “at least thirty
states that now recognize [the] action”).


                                             6
not.” Id. at 291, 219 S.W.3d at 146.

       As for future exceptions, we will carefully evaluate them as each case presents itself

to the court.

       Certified question answered.

       Reed Firm, P.A., by: Tim Reed, for petitioner.

       Turner Law Firm, P.A., by: Andy L. Turner and Kaleb M. Jones, for respondent.

        Brian G. Brooks, Attorney at Law, PLLC, by: Brian G. Brooks, amicus curiae for Arkansas
Trial Lawyers Association.




                                                7